Name: Council Regulation (EC) No 2086/96 of 28 October 1996 derogating, for the 1996/97 marketing year, from Regulation (EEC) No 1035/77 laying down special measures to encourage the marketing of products processed from lemons
 Type: Regulation
 Subject Matter: European Union law;  plant product;  agri-foodstuffs;  foodstuff;  economic policy
 Date Published: nan

 1 . 11 . 96 EN Official Journal of the European Communities No L 282/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 2086/96 of 28 October 1996 derogating, for the 1996/97 marketing year, from Regulation (EEC) No 1035/77 laying down special measures to encourage the marketing of products processed from lemons THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas, within the framework of the Community scheme supporting the processing of lemons, it appears that certain processing companies are experiencing financial difficulties in paying the minimum price to producers and whereas that situation should therefore be taken into account when authorizing the Member States, in respect of the new 1996/97 marketing year, to pay the financial compensation directly to producers under certain conditions as from the entry into force of this Regulation ; Whereas recourse to this possibility by a Member State will , for reasons of management and control, prevent the possibility of use being made of the provisions for granting financial compensation as referred to in Article 2 of Regulation (EEC) No 1035/77 (4), HAS ADOPTED THIS REGULATION: Article 1 Notwithstanding Article 2 of Regulation (EEC) No 1035/77, a Member State may pay financial compensation directly to producers for the quantities delivered by the latter under contracts as referred to in Article 1 (2) of that Regulation that are concluded after the entry into force of this Regulation . In that case , processors must pay to producers a price which is at least equal to the difference between the minimum price referred to in Article 1 (3) and the financial compensation referred to in Article 2 of that Regulation . Article 2 Where Article 1 is applied, the financial compensation shall be paid to the producer at his request when the control authorities in the Member State in which processing is carried out have established that the products which are covered by contracts have been delivered . Article 3 The decision of the Member State to apply Article 1 must concern all producers and processors on its territory. (') OJ No C 108 , 19 . 7. 1996, p. 16 . (2) OJ No C 320 , 28 . 10 . 1996 . (3) Opinion delivered on 25 September 1996 (not yet published in the Official Journal). (4 ) OJ No L 125, 19 . 5 . 1977, p. 3 . Regulation as last amended by Regulation (EEC) No 1199/90 (OJ No L 119, 11 . 5 . 1990 , p. 61 ). No L 282/2 | EN 1 Official Journal of the European Communities 1 . 11 . 96 Article 4 The detailed rules for the application of this Regulation , in particular with regard to the guarantee, shall be adopted in accordance with the procedurre laid down in Article 33 of Regulation (EEC) No 1035/72 (') ¢ Article 5 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. It shall apply until the end of the 1996/97 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 28 October 1996 . For the Council The President I. YATES (') Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the mar ­ ket in fruit and vegetables (OJ No L 118 , 20 . 5 . 1972, p. 1 ). Regulation as last amended by Regula ­ tion (EC) No 1363/95 (OJ No L 132, 16 . 6 . 1995, p. 8 ).